DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 14, drawn to a detection determination method used in detection of a testing target in a sample.

Group II, claim(s) 8, 10-13 and 15-20, drawn to a detection determination device comprising a determining unit. 

Group III, claim(s) 9, drawn to a non-transitory recording medium storing a detection determining program. 

3.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: one or more of the claims of Group I, drawn to a detection determination method used in detection of a testing target in a sample, were found to be obvious over the prior art, specifically the X reference of Xiao et al. (J. Virological Methods (2009), Vol. 159, pp. 23-28, cited on IDS of 05/21/2020). Xiao teaches a method for a multiplex real-time RT-PCR assay for simultaneous detection, identification and quantitation of enterovirus 70 (EV70) and coxsackievirus A24 variant using an internal control (see Abstract and p. 24, column 1, lines 29-32).  Xiao further teaches preparation of an RNA internal control that comprises primer binding regions identical to those of EV70 and a unique probe binding region that has been altered for differentiation from the amplification of EV70 (p. 24, column 2, lines 17-37).  In addition, Xiao teaches a reaction mixture for performing real-time PCR comprising primers and probes targeting EV70, coxsackievirus A24 variant and the internal control, wherein 100 copies of the internal control were added to the mixture (p. 25, column 1, lines 10-22).  Results of the amplification indicated that EV70 and coxsackievirus A24 variant were positive when present in the reaction mixture along with a positive signal for the internal control, while no signal was detected in the absence of the target samples while a positive signal was still detected for the internal control (p. 25, column 2, lines 22-33 and Figures 1A-C).  As MPEP 1893.03(d) notes “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”  In the current case, the claims are drawn to a detection determination method used in detection of a testing target in a sample in Group I, but that Group does not make a contribution over the prior art because the invention is anticipated by or made obvious over the prior art.  Therefore, there is no single inventive concept under PCT Rule 13.1 and the lack of unity requirement is proper. 

4.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637